Citation Nr: 1009705	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-48 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1945 to 
February 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico and Jackson, 
Mississippi, respectively, which denied the benefit sought on 
appeal.

In January 2010, the Veteran appeared and testified at a 
videoconference hearing.  The transcript is of record.  

It appears as though the Veteran has requested that his 
claims of service connection for arthritis, bilateral hearing 
loss, tinnitus, residual of strokes, cataracts, and a lung 
condition be reopened-all claimed as due to exposure to 
ionizing radiation.  The Veteran's statement was received in 
February 2009, but these claims have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was exposed to ionizing radiation during 
service and it was found that the causation of prostate 
cancer was unlikely due to such exposure based upon estimates 
from the Veteran's radiation doses, his age at the onset of 
his prostate cancer, and the number of years from his last 
exposure to the finding of prostate cancer.

3.  The Veteran's prostate cancer was not manifested during 
service or for many years following separation from service, 
and is not otherwise shown to be attributable to his service 
or his exposure to ionizing radiation.


CONCLUSION OF LAW

Prostate cancer was neither incurred in, nor aggravated by 
active service, nor was it due to exposure to radiation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2004, July 2005, March 2006, and 
July 2007, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim for 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the March 2006 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial November 2004 VCAA notice was given 
prior to the initially appealed AOJ decision, dated in April 
2005.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In January 2010, the 
Veteran appeared and testified at a videoconference hearing.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran contends that his prostate cancer is related to 
his verified in-service exposure to radiation.  He had 
service on the U.S.S. Wenatchee, and was a confirmed 
participant in Operation CROSSROADS.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The available service treatment records (STRs) reflect no 
complaints of a prostate-related condition.  The clinical 
evidence of record reflects that the Veteran was first 
treated for prostate-related complaints in the late-1990s.  
He was diagnosed as having prostate cancer in 1996 and 
underwent a radical retroperitoneal prostatectomy.  Of note, 
the Veteran has reported that he was diagnosed as having 
prostate cancer in 1979 and had his prostate removed then.  
There are no clinical records supporting these assertions, 
and the Veteran's prostate was removed in August 1996 
following a diagnosis of Stage B adenocarcinoma of the 
prostate.  

There is no question that the Veteran has a history of 
prostate cancer and it is a radiogenic disease pursuant to 
the regulations.  Also, it has been confirmed that the 
Veteran is a radiation-exposed veteran.  Relevant treatment 
records reflect treatment and removal of a cancerous tumor in 
the prostate.  These records, however, do not reflect an 
opinion linking the Veteran's prostate cancer to service.  
The main question before the Board is whether the Veteran's 
prostate cancer is causally or etiologically related to 
service.

Prostate cancer is not listed under 38 C.F.R. § 3.309(d)(2), 
as being presumed due to radiation exposure in radiation-
exposed veterans.  Although the Veteran is considered a 
radiation-exposed veteran, prostate cancer is not one of the 
presumptive diseases noted under 3.309(d) to allow service 
connection on a presumptive basis.

Because prostate cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311, and because the Veteran is asserting 
that his exposure to ionizing radiation in service resulted 
in this cancer, consideration of the provisions of 38 C.F.R. 
§ 3.311 is appropriate in this case.

As directed under 38 C.F.R. § 3.311, the RO appropriately 
requested whether the Veteran had any radiation exposure.  In 
July 2005, VA requested verification of the Veteran's 
participation in radiation risk activity during service from 
the Defense Threat Reduction Agency (DTRA).  In a response 
dated in August 2006, the Nuclear Test Personnel Review 
contact confirmed that the Veteran was a participant in 
Operation CROSSROADS, conducted at the Pacific Proving Ground 
in 1946.  Thus, there is no question that the Veteran was 
indeed exposed to radiation in service.

This response also indicated that DTRA amended its methods of 
determining prostate doses based upon radiation exposure.  
The contact indicated that the new process "established 
conservative theoretical maximum doses utilizing actual 
radiation level measurements and technical calculations from 
atmospheric nuclear test detonations, previously established 
prostate doses, bounding assumptions about exposure scenarios 
and radiation science fundamentals."  It was noted that 
these maximum doses are much higher than previous dose 
assessments and this provides the maximum benefit of the 
doubt to veterans and ensures that the reported doses are not 
less than the actual doses.  Essentially, this new process 
shows the worst-case parameters and assumptions that not all 
of which the Veteran may have encountered in service.  The 
Veteran's testimony was reviewed to ensure that there was an 
accurate assessment of his actual exposure and to ensure that 
no higher dose could be found.  Thus, the Veteran's doses 
during both instances of exposure in service are not more 
than 18 rem for his external gamma dose, 0.5 rem for external 
neutron dose, 4.5 rem for internal committed dose to the 
prostate (alpha), and 2 rem for internal committed dose to 
the prostate (beta + gamma).

In 2006, the Veteran's claims file was transferred to the 
Strategy Development Staff of the VA Compensation and Pension 
Service for an opinion regarding the Veteran's claimed 
prostate cancer.  In a response in December 2006, the Chief 
Public Health and Environmental Hazards Officer indicated 
that it was unable to provide an opinion based upon the 
multitude of claims currently under review.  The VA 
Compensation and Pension Service was, however, provided 
detailed instructions on deciding expedited prostate cancer 
compensation claims for atomic veterans.  In an October 2007 
administrative decision, it was found that there is no 
reasonable possibility that the Veteran's prostate cancer 
resulted from his exposure to radiation during service.  In 
reaching this decision, the Veteran's doses were noted to be 
no more than 18 rem for his external gamma dose, 0.5 rem for 
external neutron dose, 4.5 rem for internal committed dose to 
the prostate (alpha), and 2 rem for internal committed dose 
to the prostate (beta + gamma).  Additionally, it was noted 
that the Veteran's prostate cancer was diagnosed nearly 50 
years following his last exposure to radiation.  In the 
worksheet used by the VA Compensation and Pension Service, 
the Veteran's adjusted total prostate dose was at 40 rem, and 
this resulted in the probability of causation of less than 50 
percent.  Also noted in the worksheet was that "[a]ll 
Pacific Proving Ground cases involving veterans whose 
prostate cancers were diagnosed 25 or more years after 
exposure and/or who were exposed at age 25 or more have 
adjusted total prostate doses less than the applicable 
screening doses.  Therefore[,] it is unlikely that prostate 
cancer in these PPG veterans can be attributed to exposure to 
ionizing radiation in service."  (Emphasis omitted).  The 
Veteran was noted to be 18 years old at the time of exposure, 
and he was diagnosed as having prostate cancer 50 years 
following the July 1996 exposure to radiation.  Thus, the 
Veteran's prostate cancer was unlikely due to his radiation 
exposure in service.  

The Board appreciates the Veteran's submission of literature 
related to atomic veterans, but notes that these documents do 
not show that the Veteran's prostate cancer was caused by his 
radiation exposure, nor do they show the actual doses of 
radiation the Veteran received.  As noted above, the 
estimated dosages were purposefully found to be higher than 
the likely actual dosage to insure that all benefit of the 
doubt is given to the radiation-exposed veterans.  The Board 
also acknowledges the Veteran's contentions that his ship was 
closer to the blasts than noted in the deck logs, but there 
is no competent evidence to confirm the Veteran's 
contentions, nor is there any evidence, other than the 
Veteran's own assertions, that the deck logs are in error.  
As such, the Board finds that the records reflecting the 
history of the U.S.S. Wenatchee to be accurate inasmuch as it 
relates to the proximity of the ship to the July 1946 blasts.  

As prostate cancer is not a presumptive disease for 
radiation-exposed veterans and there is no clinical finding 
linking the Veteran's prostate cancer to exposure to 
radiation, service connection is denied under 38 C.F.R. § 
3.309 or the alternative framework of 38 C.F.R. § 3.311.  
Although prostate cancer is recognized as a radiogenic 
disease, as discussed above, the Veteran does not meet other 
regulatory requirements to establish service connection as 
his prostate cancer has not been shown to be attributable to 
his radiation exposure.  In fact, VA Compensation and Pension 
Service found it unlikely that the Veteran's prostate cancer 
was caused by his radiation exposure based upon the 
probability regarding the Veteran's doses as reported by the 
DTRA.  Absent competent medical evidence of record linking 
radiation exposure to the Veteran's subsequent prostate 
cancer, service connection for prostate cancer is denied both 
on a presumptive basis (38 C.F.R. § 3.309) and pursuant to 38 
C.F.R. § 3.311.

The Veteran is also not entitled to service connection for 
prostate cancer on a direct basis.  Consistent with the 
Veteran's assertions, there is no evidence that he was 
treated in service for any prostate-related conditions.  
Additionally, relevant treatment records reflect the onset of 
his prostate problems as occurring in the late-1990s, with a 
diagnosis of prostate cancer in 1996.  Cancer was diagnosed 
nearly 50 years following his last exposure to radiation.  As 
noted above, there are no clinical opinions of record linking 
the Veteran's prostate cancer to a disease or injury incurred 
in service, including the exposure to radioactive materials.

The Board is sympathetic to this Veteran's assertions-
including the assertions that the deck logs are in error, but 
the only evidence of record linking the Veteran's radiation 
exposure prostate cancer is his own statements.  The Veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of his prostate cancer or the 
level of exposure to ionizing radiation he received in 
service, as there is no evidence of record that the Veteran 
has specialized medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent a competent 
medical opinion linking the Veteran's prostate cancer to 
service, service connection must also be denied on a direct 
basis.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


